DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because multiple distinct specifications were originally filed.  It is unclear which specification is actually for the instant application.  The specification used for the Pre-Grant Publication of the instant application, US 2021/0359130, does not appear to describe the claimed invention or at least some of the drawings.  Please clearly indicate which is the correct specification by refiling it as a substitute specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because multiple versions of the drawings were filed in the original application.  It is unclear which drawings are actually for the instant application.  The various drawings fail to show features described in the various specifications due to this issue.  Please clearly indicate which are the correct drawings by refiling them as corrected drawings.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of Group I, Species 1 (claims 1-6, 9, 10, and 12-15) in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic.  This is found persuasive, and claim 1, as currently written, is considered generic.  The remainder of the restriction requirement is still deemed proper and is therefore made FINAL.  Since the traversal is moot, the election will be treated as an election without traverse.
Claims 7, 8, 11, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2019/0386134).
With regard to claim 1, Kim teaches, in Fig 8B, a semiconductor device comprising: a bulk substrate (102, 122, 132, 124, 134); a semiconductor layer (206) above the bulk substrate; an insulating layer (104) between the semiconductor layer and the bulk substrate; a source region (124) and a drain region (134) on the bulk substrate; a gate dielectric (240) between the source region and the drain region, the gate dielectric having a first portion (portion under 250A) on the bulk substrate and a second portion (portion under 250B) on the semiconductor layer; and a gate electrode (250) above the gate dielectric.
With regard to claim 2, Kim teaches, in Fig 8B, a body well (122) and an adjacent drift well (132) in the bulk substrate, wherein the semiconductor layer and the insulating layer are positioned above the drift well.
With regard to claim 3, Kim teaches, in Fig 8B, that the first portion of the gate dielectric is above the body well and the second portion of the gate dielectric is above the drift well (see figure).
With regard to claim 4, Kim teaches, in Fig 8B, a drain extension region (region of 132 between the right edge of 250 and the left edge of 134 in the figure) in the drift well, the drain extension region is located between the drain region and the gate electrode.
With regard to claim 5, Kim teaches, in Fig 8B, that the insulating layer extends laterally to cover the drain extension region (see figure).
With regard to claim 6, Kim teaches, in Fig 8B, that the insulating layer and the semiconductor layer extends laterally to cover the drain extension region (see figure).
With regard to claim 9, Kim teaches, in Fig 8B, that the drain region is disposed upon an upper surface of the drift well (see figure).
With regard to claim 10, Kim teaches, in Fig 8B, that the source region is disposed upon an upper surface of the body well (see figure).
With regard to claim 12, Kim teaches, in Fig 8B, that the body well abuts the drift well (see figure).
With regard to claim 13, Kim teaches, in Fig 8B, that the drift well and the drain region are of the same conductivity type (n-type in the figure).
With regard to claim 14, Kim teaches, in Fig 8B, that the drift well and the body well have opposite conductivity types with respect to each other (see figure).
With regard to claim 15, Kim teaches, in Fig 8B, that the bulk substrate comprises an isolation well (102) located below the body well and the drift well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829